Title: Virginia Delegates to La Luzerne, 2 April 1781
From: Virginia Delegates
To: La Luzerne



Sir
Philada. April 2d. 1781
The Underwritten Delegates from the State of Virginia have been informed that there are among the refugees taken by Capt: Tilly commanding his M. C: Majesty’s Ship lEveillè on his return to New Port from Chesapeak Bay, a considerable number who were formerly inhabitants of Virginia. As some of these persons according to the laws of that State fall under the description of Traiterous Citizens and consequently are not proper subjects of exchange, and others, although they do not fall under that description may if exchanged or released be very prejudicial to the State during the operations against it by giving information & counsel to the Enemy and by their seductions among the people, the Delegates abovementioned wish that no steps may be taken for exchanging or releasing them untill the fact shall have been communicated to his Excellency the Governor of Virginia. With this view they ask the favor of you, Sir, to intimate this circumstance to the Commander of his M. C. Majesty’s Squadron at New Port, and to obtain from him a list of the names of such of his Captives as were formerly inhabitants of Virginia.

The paper inclosed herewith will inform you of the pretensions of three persons[,] Citizens of the State of Virginia[,] founded on their having been on board the Eveillè in the character of Pilots during her expedition into Chesapeak bay, in which a number of prizes were taken. We leave it with you Sir to determine on the justice of them, and to direct the mode in which they ought to be pursued[?]. We wish to be enabled to give the claimants a proper & satisfactory answer, as future operations may render their services again necessary to us, and the facility of commanding them may depend on the temper in which they are now dismissed.
